Citation Nr: 0637558	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  97-13 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico (the RO).

Procedural history

In November 1995, the RO received the veteran's claim of 
entitlement to service connection for PTSD.  The February 
1997 rating decision denied the claim, and he appealed.

Thereafter, the Board remanded the case on three occasions: 
in December 1998 to obtain records from the Social Security 
Administration; again in February 2001 to ensure compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA); and 
finally in October 2003 to obtain additional VA treatment 
records and a VA psychiatric examination.  After completing 
the additional development requested by the Board, the RO 
again denied the veteran's claim in June and August 2005 
supplemental statements of the case (SSOCs).  The case is now 
once again before the Board.

Issues not on appeal

The Board's October 2003 decision also denied the veteran an 
increased rating for service-connected residuals of a gunshot 
wound to the right ankle and entitlement to a clothing 
allowance for 2001.  These issues have accordingly been 
resolved by the Board and will be discussed no further 
herein.  See 38 C.F.R. § 20.1304 (2006).

The RO granted the veteran service connection for right ankle 
scars in a September 2004 rating decision.  A 10 percent 
disability rating was assigned.  To the Board's knowledge, 
the veteran has not disagreed with that decision and the 
issue is therefore not in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

Other matter

The Board notes in passing that after the most recent SSOC 
was issued in August 2005, the veteran submitted additional 
evidence without waiver of initial review by the RO.  See 38 
C.F.R. § 20.1304(c) (2006).  After reviewing the record, 
however, the board has concluded that this evidence consists 
merely of copies of private psychiatric evaluations which had 
previously been considered by the RO.  Solicitation of a 
waiver and/or remand for the RO's consideration of this 
evidence is therefore not required.  


FINDING OF FACT

A preponderance of the medical evidence of record 
demonstrates that the veteran's PTSD is unrelated to his 
military service and is instead the product of a post-service 
assault.


CONCLUSION OF LAW

PTSD was not incurred as a result of the veteran's active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for PTSD.  He 
essentially contends that this condition is the result of an 
accidental in-service gunshot wound to the right ankle.  [The 
veteran is already service-connected for various 
musculoskeletal injuries resulting from that accident.]

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that a letter was 
sent to the veteran in September 2001, and another shortly 
after the Board's October 2003 remand [although this letter 
is undated, its contents indicate that it was sent in 
response to that remand], which were specifically intended to 
address the requirements of the VCAA.  The September 2001 
letter from the RO specifically notified the veteran that to 
support a claim for service connection, the evidence must 
show an "injury in military service or a disease that began 
in or was made worse during military service, OR an event in 
service causing injury or disease"; a "current physical or 
mental disability"; and a "relationship between your 
current disability and an injury, disease, or event in 
service" (emphasis in original).

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the 2003 
VCAA letter, the veteran was informed that VA was responsible 
for obtaining "[r]elevant records from any Federal agency" 
including "medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration."  
He was further advised that VA would make "reasonable 
efforts" to obtain "[r]elevant records not held by a 
Federal agency" including records from "State or local 
governments, private doctors and hospitals, or current or 
former employers."  This letter also notified the veteran 
that VA would assist him "by providing a medical examination 
or getting a medical opinion if we decide it's necessary to 
make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The 2003 VCAA letter notified the veteran that he "must give 
us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  More specifically, the undated 
letter instructed the veteran that if "you received medical 
treatment from [a] private physician or hospitals, please 
complete the enclosed VA Form 21-4142, Authorization for 
Release of Information" (emphasis in original).  With 
respect to VA medical records, the undated letter advised the 
veteran that if "you have received any treatment from [a] VA 
medical facility, please provide the name and location of the 
facility and the approximate dates of treatment on the 
enclosed VA Form 21-4138, Statement in Support of Claim" 
(emphasis in original). 

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The 2003 VCAA letter included notice that "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This language complies with the 
requirements of 38 C.F.R. 
§ 3.159(b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided with notice of the VCAA prior to the initial 
adjudication of his claim.  The Board is of course aware of 
the Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), which appears to stand for the proposition that 
VCAA notice must be sent prior to adjudication of an issue by 
the RO.  In this case, the veteran's claim was initially 
adjudicated by the RO in February 1997, several years before 
the enactment of the VCAA in November 2000.  Furnishing the 
veteran with VCAA notice prior to initial adjudication was 
clearly an impossibility; VA's General Counsel has held that 
the failure to provide VCAA notice prior to initial 
adjudication in such circumstances does not constitute error.  
See VAOGCPREC 7-2004.

In the instant case, the veteran was provided with VCAA 
notice via the September 2001 and post-October 2003 VCAA 
letters.  His claim was then readjudicated in the June and 
August 2005 SSOCs, after he was provided with the opportunity 
to submit evidence and argument in support of his claim and 
to respond to the VCAA notice(s).  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the veteran in proceeding to consider his claim on the 
merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the Board's denial of 
service connection herein.  In other words, any lack 
advisement as to those two elements is meaningless, because a 
disability rating and effective date are not, and cannot be, 
assigned in the absence of service connection.  The veteran's 
claim of entitlement to service connection is being denied 
based on element (3), the relationship between his disability 
and period of service.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to this crucial element.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  As was 
noted in the Introduction, the Board remanded this case in 
the past so that additional evidence could be obtained.  
The evidence of record includes service medical records, 
extensive VA and private treatment records, records from the 
Social Security Administration and the Puerto Rico State 
Insurance Fund as well as the reports of multiple VA 
examinations.  The veteran and his representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran has not requested a Board 
hearing.  He did, however, present testimony at a September 
1997 hearing before a hearing officer at the RO.  The 
transcript of that hearing has been reviewed in conjunction 
with the Board's decision.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
psychoses, when manifested to a compensable degree within the 
initial post-service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).



In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2006); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006).  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen, 
10 Vet. App. at 142 (1997).

Analysis

As noted above, service connection for PTSD requires that 
three elements be met: (1) medical evidence diagnosing PTSD; 
(2) combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2006).

With regard to the first element, the Board notes that in the 
10-plus years this case has been on appeal, several 
psychiatrists and psychologists have weighed in on question 
of whether the veteran has PTSD.  Their answers are varied.  
While the majority of clinicians provide a PTSD diagnosis, a 
significant minority do not, instead ascribing the whole of 
the veteran's psychiatric illness to other conditions such as 
a major depressive disorder or an anxiety disorder.  

The Board is thus presented with competent medical evidence 
which supports a current diagnosis of PTSD, as well as 
competent medical evidence which indicates that PTSD is not 
present.  The Board will refrain from undertaking a 
painstaking review of each individual opinion as such would 
only serve to add bulk to its decision, while doing little to 
move the analysis forward.  The Board is unable to identify 
anything in the record which would render the opinion of the 
clinicians who did not diagnose PTSD more persuasive than 
that of those who did.  The vast majority of opinions on each 
side of the question were rendered after extensive 
psychological testing and a thorough review of the veteran's 
medical history was accomplished.  Moreover, the lion's share 
of opinions both for and against a PTSD diagnosis are well-
reasoned, thoroughly explained, and rendered by clinicians of 
like training (either psychiatrists holding an M.D. degree or 
psychologists holding the Ph.D. degree).  

The medical evidence supporting a PTSD diagnosis is at least 
convincing as that which does not support a PTSD diagnosis.  
Because the medical evidence with regard to a PTSD diagnosis 
is at least in equipoise, and after resolving all doubt in 
the veteran's favor, the Board finds that the first element 
of 38 C.F.R. § 3.304(f), that of a current PTSD diagnosis, is 
satisfied.  

With respect to the second element, in-service disease or 
injury, the Board will separately discuss disease and injury.

There is no indication of an acquired psychiatric illness in 
service in service.  
In February 1969, approximately one month after entering 
service, the veteran was identified as having an inadequate 
personality.  Personality disorders are deemed to be 
congenital or developmental abnormalities and are not 
considered to be disabilities for the purposes of service 
connection. See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2005); see 
also Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases 
cited therein.   [It should be noted that the veteran spoke 
no English.  Through an interpreter, he indicated that he was 
concerned about his pregnant wife in Puerto Rico.]  

It is clear that the veteran had difficulty adapting to 
military life, at least in part because he did not speak 
English on enlistment.  He finished service after 
approximately a year and a half as a private E-1.  As noted 
elsewhere in this decision, he accidentally shot himself in 
the ankle during basic training in March 1969.  This incident 
does not appear to have been due to psychiatric reasons, nor 
was it an attempt to shirk duty; rather, it appears to have 
been due to clumsiness or an inability to follow 
instructions.  

Turning to the matter of in-service injury, the injury 
alleged is, in effect, psychic trauma related to physical 
injury.  The veteran claims that his current psychiatric 
illness is the product of the in-service incident in which he 
accidentally shot himself in the right ankle during a 
training exercise.  The veteran's service medical records 
confirm that he did indeed suffer an accidental gunshot wound 
to the right ankle in March 1969.  Because a verified in-
service stressor is present, the second element of 38 C.F.R. 
§ 3.304(f) has been satisfied.  

As noted above, the resolution of this case turns on the 
final element of 38 C.F.R. § 3.304(f), the relationship 
between the veteran's current psychiatric symptomatology and 
his claimed in-service stressors.  

The outcome of this case hinges upon the third element, 
medical nexus.    
As will be explained in detail below, although the veteran 
undoubtedly experienced an in-service stressor in the form of 
the accidental gunshot wound of the ankle during basic 
training, there is evidence of a life-threatening post-
service stressor.  The difference among the various medical 
opinions of record is not with respect to an actual 
psychiatric diagnosis (agreed upon to be some form of anxiety 
disorder), but rather their discussion of the relationship 
between such diagnosis and the various stressors the veteran 
has experienced both during and after service.  

Each clinician who has rendered an opinion in this case has 
ascribed the veteran's current psychiatric symptomatology to 
one of two stressors.  The first stressor is the veteran's 
accidental March 1969 self-inflicted in-service gunshot 
wound, which has been discussed above.  The second is a 1992 
post-service assault in which the veteran, while working for 
the Puerto Rico Treasury Department, was robbed at gunpoint 
and severely beaten.  

The veteran's private psychiatrist, Dr. R.C.G., as well as an 
October 1996 opinion from R.M., M.D., opine that the 
veteran's current psychiatric symptomatology is the product 
of the accidental in-service shooting, and that the 1992 
assault at most aggravated such condition, which according to 
them existed since service.  The remainder of the 
psychiatrists and psychologists who have weighed in on the 
matter (including Drs. R.A. and J.C.R. and several VA 
examiners) maintain that the veteran's current psychiatric 
illness is instead the product of the 1992 assault.  
The opinion of this second group of clinicians is supported 
by the veteran's outpatient treatment records and records 
from the Puerto Rico State Insurance Fund and the Social 
Security Administration, all of which strongly suggest that 
the veteran's psychiatric problems began, not in or due to 
his service in 1969-70, but because of the life-threatening 
experience in 1992, long after service.

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997). 
However, the Court has held that the Board may not reject 
medical opinions based on its own medical judgment.  See 
Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

Where, as here, the Board is presented with conflicting 
medical evidence, it is free to favor some medical evidence 
over other medical evidence, provided it offers an adequate 
basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 
(1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch 
v. Principi, 15 Vet. App. 362, 367 (2001).

Further, both the Federal Circuit and the Court have 
specifically rejected the "treating physician rule." See 
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri 
v. Brown, supra.  Instead, in offering guidance on the 
assessment of the probative value of medical opinion 
evidence, the Court has instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  See 
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); 
Guerrieri v. Brown, 4 Vet. App. at 470-71 (1993).

After having carefully evaluated the entire record, in 
particular the conflicting medical evidence, and for reasons 
explained immediately below, the Board finds the opinion of 
those clinicians who ascribe the veteran's symptomatology to 
the 1992 assault to be more persuasive than that of those who 
point to the veteran's 1969 in-service accident as the cause 
of his psychiatric difficulties.  

Prior to the 1992 assault, the medical record is completely 
negative for complaint, treatment, or diagnosis of 
psychiatric illness.  Indeed, the only medical evidence which 
event remotely dealt with psychiatric distress prior to 1992 
was the February 1969 note in the veteran's service medical 
records, referred to above, which indicated that he had an 
inadequate personality.  This was prior to the gunshot wound 
in March 1969.

Crucially, in the 22 years between the veteran's discharge 
from military service in 1970 and the 1992 assault, no 
psychiatric diagnosis or treatment is indicated.  This 
includes a normal psychiatric evaluation during a March 1971 
VA compensation and pension examination.  

Given the complete lack of psychiatric diagnosis or treatment 
in the years prior to the 1992 assault, the Board finds Dr. 
R.C.G's statements to the effect that the veteran's PTSD 
began either during or shortly after service to be of little 
probative value.  If the veteran had in fact suffered from a 
psychiatric illness beginning with his in-service accident, 
it would be expected that contemporaneous treatment records 
would reflect the same.  Here, they do not.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
claimant]; see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence].  

Dr. R.C.G. himself testified at the September 1997 RO hearing 
that in the years following service the veteran held steady 
employment with the Puerto Rican government, was a good 
husband and father, was actively involved in a fraternal 
organization, and was respected both "morally and socially" 
within the community.  Such statements directly contradict 
other, later statements from him to the effect that the 
veteran suffered from significant psychiatric illness from 
the time of his in-service accident to the present.  No 
explanation for these contradictions was provided by Dr. 
R.C.G., nor has Dr. R.C.G. accounted for the lack of any 
reference to psychiatric problems from the time of the in-
service gunshot wound to the 1992 assault and robbery.

Dr. R.C.G.'s assertion that the veteran began to experience 
significant PTSD symptoms either during service or shortly 
thereafter is further undermined by the fact that the veteran 
failed to file a service-connection claim for a psychiatric 
disability for over two decades following service.  During 
this same time period, the veteran filed a claim for, and was 
granted, service connection for musculoskeletal impairment 
resulting from the in-service accident.  He failed to mention 
any psychiatric symptoms at the time that claim was filed or 
for many years thereafter.  

The veteran did not claim service connection for a 
psychiatric disability until after the 1992 assault.  If the 
veteran had indeed been suffering from significant 
psychiatric symptoms from the time of his in-service 
accident, it would stand to reason that he would have filed a 
service connection claim for such at the time he filed a 
claim for the physical residuals of the accident.  This, 
however, he did not do.  See Shaw v. Principi, 3 Vet. App. 
365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].

Perhaps the most persuasive evidence in the instant case is 
the marked decline in the veteran's mental state following 
the 1992 assault.  While the years prior to that incident 
were marked by steady employment, an active family and 
community life, and no reported psychiatric treatment, almost 
immediately following the assault the veteran began being 
treated for severe symptomatology including, inter alia, 
intrusive thoughts, nightmares, irritability, memory loss, 
general cognitive decline, "crying spells," and severe 
depression and anxiety.  The veteran stopped working 
following the assault.  

The Board also finds it important that the veteran's 
psychiatric treatment records since 1992 contain virtually no 
mention of service or the accidental shooting therein.  These 
records do, however, chronicle the veteran's constant 
ruminations regarding the assault and its perceived effect on 
his life.  Indeed, the veteran's outpatient treatment records 
focus on little else.  

Dr. R.C.G. did not account for this abrupt change in 
symptomatology following the 1992 assault.  He instead opined 
in a conclusory fashion that the veteran's PTSD is the result 
of the in-service accident, without explaining how such could 
be the case given the lack of psychiatric treatment or 
symptoms before the 1992 assault, and the marked symptoms 
afterward.  Given the apparent significance of the 1992 
assault on the veteran's overall disability picture, this 
opinion is of little probative value.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998) [the failure of the 
physician to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence].  

The October 1996 opinion of Dr. R.M., which also points to 
the veteran's in-service accident as the genesis of his 
psychiatric problems, likewise fails to account for the lack 
of psychiatric symptomatology before the 1992 assault and 
robbery and the significant symptomatology thereafter.  Dr. 
R.M.'s October 1996 opinion also seems to contradict prior 
statements made by this same physician, including a September 
1992 disability determination which pointed to the 1992 
assault, and not the in-service accident, as the cause of the 
veteran's psychiatric distress.  Dr. R.M.'s treatment records 
and opinions (even the October 1996 opinion which is 
nominally favorable to the veteran's claim) focus almost 
completely on the events surrounding the 1992 assault and the 
veteran's intrusive thoughts, nightmares, and anxiety 
stemming therefrom.  As with the remainder of the veteran's 
outpatient records, the in-service accident garnered only 
scant attention.

Unlike the internally inconsistent and unsupported opinions 
of Dr. R.C.G. and Dr. R.M., the remainder of the medical 
opinion evidence of record points to the 1992 assault, and 
not the in-service accident, as the cause of the veteran's 
psychiatric symptomatology.  This evidence, as opposed to the 
conclusory statements of Drs. R.C.G. and R.M., adequately 
accounts for the whole of the veteran's psychiatric history, 
most notably the lack of symptoms before the post-service 
assault and the marked decompensation thereafter.  A thorough 
explanation for the ultimate conclusions reached was 
provided.  As such, this evidence is more probative than the 
conclusory and contradictory statements of Drs. R.C.G. and 
R.M. 

The Board also finds it particularly telling that in his 
application for benefits with the Social Security 
Administration and Puerto Rico State Insurance Fund, the 
veteran pointed to the 1992 assault as the genesis of his 
psychiatric illness.  His interviews with various 
psychiatrists as part of his application for these benefits 
focus on the post-service assault.  The in-service accident 
was not mentioned.  

Thus, it appears that the veteran has changed his story 
depending on the forum of his claim.  Before the Social 
Security Administration and Puerto Rico State Insurance Fund, 
the veteran indicated that it was his 1992 assault alone 
which led to his psychiatric decline and inability to work.  
[As outlined above, based on the contemporaneous medical 
evidence, these statements appear correct.]  Before VA, 
however, the veteran argues that it actually was the in-
service accident which caused his psychiatric disability.  

A review of the medical and other evidence of record, 
including the veteran's own statements, leads the Board to a 
conclusion that the March 1969 accidental gunshot wound 
during basic training had a negligible impact on him, 
contrary to his current contention that such was a life-
altering experience responsible for his PTSD.  He did not 
mention the gunshot wound for decades thereafter, and then 
only in connection with his claim for service connection.  
There is no indication in the medical records that the 
veteran had PTSD until after the 1992 assault and robbery.  
Given the veteran's contradictory statements depending on the 
forum of his claim, the Board finds his statements to the 
effect that his current psychiatric disability is the result 
of the in-service accident to be lacking in credibility and 
probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) [VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence].  

In short, a preponderance of the medical and other evidence 
in this case demonstrates that the veteran's PTSD is product 
of the assault and robbery which took place over 20 years 
following service, rather than the in-service accident.  
Element (3) of 38 C.F.R. § 3.304(f) has therefore not been 
met.  The benefit sought on appeal is accordingly denied.




ORDER

Service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


